Citation Nr: 1045546	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision by the Hartford, Connecticut 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for PTSD.  The Veteran currently resides in Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has identified VA treatment records that are not 
associated with the claims file.  The claims file contains 
records of treatment of the Veteran at the VA Medical Center 
(VAMC) in West Haven, Connecticut.  In July 2010, the Veteran 
wrote that he has also received treatment for PTSD at the VAMC in 
West Palm Beach, Florida.  Records of that treatment should be 
obtained.

The Board scheduled a hearing for the Veteran at the Board's 
offices in Washington, DC.  The Veteran has asked to cancel the 
Washington, DC hearing and to be scheduled instead for a Board 
hearing at the St. Petersburg, Florida RO, either a Travel Board 
hearing or a videoconference hearing.  A new hearing should be 
scheduled at the St. Petersburg RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health 
treatment records from the VAMC in West Palm 
Beach Florida, from January 2007 to the 
present.  Associate those records with the 
claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

3.  Schedule the Veteran for a Travel Board 
hearing or a Board videoconference hearing at 
the St. Petersburg, Florida, RO.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


